DETAILED CORRESPONDENCE
This Office action is in response to the paper received April 6, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10-13, 20, and 24-26 are rejected under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ENOMOTO et al (2012/0003591).
The claimed invention now to recites the following:

    PNG
    media_image1.png
    586
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    673
    media_image3.png
    Greyscale

ENOMOTO et al et al report a pattern forming method as seen in Examples 1-A to 17-A on pages 102-104, paragraphs [0624] to [0632].  Purification of the developer is reported in paragraph [0612] to [0623] shown below wherein the developer is passed through a polyethylene filter to give the following developers:

    PNG
    media_image4.png
    429
    542
    media_image4.png
    Greyscale

The disclosed developer report organic impurities which fall within the claimed range of 0.01 ppb to 1000 mass ppm as recited in claim 1, see the developers above in Table 4.
The claimed method is obvious over the disclosed methods above and developer in Table 4.
Further applicants are directed to paragraph [0134] wherein the rinsing liquids used have few metal impurities with respect to Fe, and Ni among a list of other metal fine particles or metal elements.   The chemical liquid is produced in a clean room and moreover, impurity reduction is preferably performed by filtration to give an amount of 10 ppm or less, see below:
    PNG
    media_image5.png
    243
    422
    media_image5.png
    Greyscale
            Alternatively, it would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to duplicate the process of ENOMOTO et al and reasonably expect same or similar results with respect to having a process wherein the developer contains reduced particles and reduced impurities are in the solvent at an amount of 10 ppm or less.
Applicants are also directed of paragraph [0112] wherein the purified developer can be used as a rinsing agent as shown below:
    PNG
    media_image6.png
    432
    414
    media_image6.png
    Greyscale

This disclosure meets new claims 25 and 26 wherein there is a rinsing step of cleaning the substrate using a rinsing liquid after the developing step, wherein the chemical liquid being used as the rinsing liquid.
Claims 5, 9 and 21-23 appear allowable over the prior art of record wherein the references of record lack the disclosure for a pre-wetting step of bringing a pre-wetting liquid having the claimed purity into contact with the substrate before the resist film forming step.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 16, 2022